Citation Nr: 0721886	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for back disorder.




ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to May 
1988.  Thereafter, he served in the Naval Reserves until 
December 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal. The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To search for service medical records and 
to provide the veteran with a proper notification letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The Board notes that the veteran's service medical records 
may be incomplete. In January 2005, the RO notified the 
veteran that it was unable to locate the veteran's service 
medical records from active duty.  The RO queried both the 
National Personnel Records Center in St. Louis, Missouri as 
well as the Naval Reserve Personnel Center in New Orleans, 
Louisiana.  In a response letter dated in April 2005, the 
veteran stated that his medical records were turned over to 
his Naval Reserve Center in Columbia, Missouri and that he 
was later transferred to the Naval Reserve Center in Kansas 
City, Missouri.  

Based upon a review of the documents assembled for appellate 
review, there is no evidence in the file that the RO ever 
contacted the Reserve Centers in Columbia or Kansas City, 
Missouri.  Thus, additional efforts should be undertaken to 
attempt to obtain any additional service related records, and 
a request should also be made for the veteran's service 
personnel records, as these may contain evidence relevant to 
this claim.  See M21-1MR, PART III, Subpart iii, Chapter 2, 
Section B, 10.f.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  As 
those questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Naval Reserve 
Centers in both Columbia, Missouri, and 
Kansas City, Missouri, and any other 
appropriate location if needed, to make a 
specific request for service medical 
records of the veteran and through any 
other appropriate records repository to 
which pertinent medical records may have 
been sent.  In addition, another request 
should be sent to the Naval Records 
Personnel Center in New Orleans, 
Louisiana.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The veteran should be notified of 
the RO's attempts to locate his medical 
records from his active duty service as 
well as any further action to be taken.

2. The RO should send the veteran a letter 
with an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, please again 
inform the veteran as to how to select a 
Veterans' Service Organization.

3. When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative (if one is selected) should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

